DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, US 20190148456 A1, in view of Chien, US 20210249600 A1.

As to claim 1, Wu discloses a semiconductor device (see Wu Para [0002]) comprising: 
a semiconductor substrate (see Wu Fig 3 Ref 101); a circuit element (see Wu Fig 16 Ref 410) on the semiconductor substrate; a lower insulating structure (see Wu Fig 16 Refs 412-A-C and 105) covering the circuit element; circuit interconnections (see Wu Fig 16 Ref 414) in the lower insulating structure, the circuit interconnections being on the semiconductor substrate and electrically connected to the circuit element (see Wu Fig 16 Ref 414); and 
an upper structure (see Wu Fig 15 Refs 140-1, 110, and 120) on the lower insulating structure, the upper structure including first conductive lines (see Wu Fig 3 Ref 110), second conductive lines (see Wu Fig 3 Ref 120), and a memory cell structure (see Wu Fig 3 Ref 140) between the first conductive lines and the second conductive lines, the first conductive lines extending in a first horizontal direction (see Wu Fig 3 Ref 1Y-1Y'), the second conductive lines extending in a second horizontal direction (see Wu Fig 3 Ref 1X-1X'), perpendicular to the first horizontal direction, 
the memory cell structure including at least three electrode patterns (see Wu Fig 3 Refs 141, 145, and 148), a data storage material pattern (see Wu Fig 3 Ref 149), and a selector material pattern (see Wu Fig 3 Ref 143) overlapping each other in a vertical direction (see Wu Fig 3 Ref 140), the selector material pattern includes a threshold switching material (see Wu Para [0006]), the threshold switching material including germanium (Ge), arsenic (As), and selenium (Se) (see Wu Para [0006]).

Wu does not appear to explicitly disclose a metal material, the metal material including at least one of tungsten (W), titanium (Ti), aluminum (Al), and copper (Cu), and a content of the metal material in the selector material pattern being greater than 0 atomic % and less than about 2 atomic %.

Chien discloses a metal material (see Chien Para [0027), the metal material including at least one of tungsten (W), titanium (Ti), aluminum (Al), and copper (Cu) (see Chien Para [0027), and a content of the metal material in the selector material pattern being greater than 0 atomic % and less than about 2 atomic % (see Chien Para [0027]; Dopants are below 2 atomic %.).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Wu, may be doped with metals at particular concentrations, as disclosed by Chien. The inventions are well known variants of selectors for phase change memories, and the combination of known inventions which produces predictable results is obvious, and not patentable. Further evidence to the obviousness of their combination is Chien’s attempt to increase switching speed (see Chien Para [0034]).

As to claim 7, Wu and Chien disclose the semiconductor device of claim 1, wherein 
an amount of variation of a threshold voltage of the selector material pattern is about 35 mV/dec or less (see Wu Fig 4 and see Chien Para [0066]; The threshold characteristics are inherent to the claimed chemistry.).

As to claim 8, Wu and Chien disclose the semiconductor device of claim 1, wherein 
a volatilization temperature of the selector material pattern is about 250° C. or more (see Wu Para [0087]; The thermodynamic characteristics are inherent to the claimed chemistry.).

As to claim 9, Wu and Chien disclose the semiconductor device of claim 1, wherein 
a vitrification temperature of the selector material pattern is about 350° C. or more (see Wu Para [0087]; The thermodynamic characteristics are inherent to the claimed chemistry.).

As to claim 10, Wu and Chien disclose the semiconductor device of claim 1, wherein 
the selector material pattern further includes at least one of boron (B), carbon (C), nitrogen (N), and oxygen (O) (see Wu Para [0086]).

As to claim 11, Wu and Chien disclose the semiconductor device of claim 1, further comprising: 
third conductive lines, wherein the data storage pattern is a first data storage material pattern, the selector material pattern is a first selector material pattern the memory cell structure is a first memory cell structure including the first data storage material pattern and the first selector material pattern, and the upper structure further includes a second memory cell structure on the second conductive lines, the second memory cell structure overlaps the first memory cell structure in the vertical direction, the second memory cell structure includes a second data storage material pattern and a second selector material pattern, the third conductive lines extend in the first horizontal direction, and the third conductive lines are above the second memory cell structure (see Wu Fig 15 Ref MLC2).

As to claim 12, Wu and Chien disclose the semiconductor device of claim 1, wherein 
a thickness of the data storage material pattern is about two to about four times greater than a thickness of the selector material pattern (see Chien Paras [0043] and [0045]).

As to claim 13, Wu and Chien disclose a semiconductor device (see Wu Para [0002]) comprising: 
a semiconductor substrate (see Wu Fig 3 Ref 101); first conductive lines (see Wu Fig 3 Ref 110) extending in a first horizontal direction (see Wu Fig 3 Ref 1Y-1Y') on the semiconductor substrate; second conductive lines (see Wu Fig 3 Ref 120) extending in a second horizontal direction (see Wu Fig 3 Ref 1X-1X') perpendicular to the first horizontal direction; a memory cell structure (see Wu Fig 3 Ref 140) on the first conductive lines and disposed such that the second conductive lines are on the memory cell structure (see Wu Fig 3 Ref 140), the memory cell structure including a first electrode pattern on the first conductive lines (see Wu Fig 3 Ref 141), a second electrode pattern on the first electrode pattern (see Wu Fig 3 Refs 148), and a data storage material pattern (see Wu Fig 3 Ref 149) and a selector material pattern (see Wu Fig 3 Ref 143) between the first electrode pattern and the second electrode pattern, the selector material pattern including a threshold switching material (see Wu Para [0006]) including germanium (Ge), arsenic (As), and selenium (Se) (see Wu Para [0006]), the selector material pattern including a metal material (see Chien Para [0027]) in common with the first conductive lines or the second conductive lines (see Claim 5), and the metal material of the selector material pattern being in a region adjacent to side surfaces of the selector material pattern (see Wu Fig 3 Refs 110 and 120).

As to claim 18, Wu and Chien disclose a semiconductor device (see Wu Para [0002]) comprising: 
a semiconductor substrate (see Wu Fig 3 Ref 101); first conductive lines (see Wu Fig 3 Ref 110) extending in a first horizontal direction (see Wu Fig 3 Ref 1Y-1Y') on the semiconductor substrate; second conductive lines (see Wu Fig 3 Ref 120) on the first conductive lines and extending in a second horizontal direction (see Wu Fig 3 Ref 1X-1X') perpendicular to the first horizontal direction; and a memory cell structure (see Wu Fig 3 Ref 140) between the first conductive lines and the second conductive lines, the memory cell structure including a first electrode pattern on the first conductive lines (see Wu Fig 3 Ref 141), a second electrode pattern on the first electrode pattern (see Wu Fig 3 Ref 148), and a data storage material pattern (see Wu Fig 3 Ref 149) and a selector material pattern (see Wu Fig 3 Ref 143) between the first electrode pattern and the second electrode pattern, the selector material pattern including a first material (see Wu Para [0006]), a second material (see Wu Para [0006]), and a third material (see Chien Para [0027]), the first material including at least one of germanium (Ge), arsenic (As), and selenium (Se) (see Wu Para [0006]), the second material including at least one of tellurium (Te), silicon (Si), indium (In), and gallium (Ga) (see Wu Para [0006]), and the third material including at least one of tungsten (W), titanium (Ti), aluminum (Al), and copper (Cu) (see Chien Para [0027]), and a content of the first material and a content of the second material each being greater than a content of the third material (see Chien Para [0027]).

As to claim 19, Wu and Chien disclose the semiconductor device of claim 18, wherein 
the content of the first material is greater than the content of the second material (see Wu Para [0008]).

As to claim 20, Wu and Chien disclose the semiconductor device of claim 19, wherein 
the content of the third material is greater than 0 atomic % of a total content of the first material, the second material, and the third material, and the content of the third material is less than about 2 atomic % of the total content of the first material, the second material, and the third material (see Chien Para [0027]).

Claim(s) 2 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, US 20190148456 A1 and Chien, US 20210249600 A1, in view of Cheng, US 20210288251 A1.

As to claim 2, Wu and Chien disclose the semiconductor device of claim 1, wherein 
the threshold switching material is a Ge.sub.αAs.sub.βSe.sub.γTe.sub.δSi.sub.η material. 

Wu and Chien do not appear to explicitly disclose α is in a range of about 13 atomic % to about 23 atomic %, β is in a range of about 25 atomic % to about 35 atomic %, γ is in a range of about 38 atomic % to about 50 atomic %, δ is in a range of about 0.1 atomic % to about 6 atomic %, and η is in a range of about 0.1 atomic % to about 8 atomic %.

Cheng discloses α is in a range of about 13 atomic % to about 23 atomic %, β is in a range of about 25 atomic % to about 35 atomic %, γ is in a range of about 38 atomic % to about 50 atomic %, δ is in a range of about 0.1 atomic % to about 6 atomic %, and η is in a range of about 0.1 atomic % to about 8 atomic % (see Cheng Claim 8 and MPEP 2144.05.I; Differences between claimed ranged require unexpected results and criticality to be non-obvious. Ranges recited in claims 3-6 do not appear to require the claimed silicon range.).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Wu and Chien, may have a particular phase change composition, as disclosed by Cheng. The inventions are well known variants of selectors for phase change memories, and the combination of known inventions which produces predictable results is obvious, and not patentable. Further evidence to the obviousness of their combination is Cheng’s attempt to improve thermal stability (see Cheng Para [0013]).

As to claim 14, Wu, Chien, and Cheng disclose the semiconductor device of claim 13, wherein
the threshold switching material is a Ge.sub.αAs.sub.βSe.sub.γTe.sub.δSi.sub.η material, where α is in a range of about 13 atomic % to about 23 atomic %, β is in a range of about 25 atomic % to about 35 atomic %, γ is in a range of about 38 atomic % to about 50 atomic %, δ is in a range of about 0.1 atomic % to about 6 atomic %, and η is in a range of about 0.1 atomic % to about 8 atomic % (see Cheng Claim 8 and MPEP 2144.05.I).

Claim(s) 3, 4, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, US 20190148456 A1 and Chien, US 20210249600 A1, in view of Cheng, US 20210111224 A1.

As to claim 3, Wu and Chien disclose the semiconductor device of claim 1, wherein 
the threshold switching material is a Ge.sub.αAs.sub.βSe.sub.γTe.sub.δSi.sub.η material. 

Wu and Chien do not appear to explicitly disclose 
a Ge.sub.αAs.sub.βSe.sub.γIn.sub.η material, where α is in a range of about 13 atomic % to about 23 atomic %, β is in a range of about 25 atomic % to about 35 atomic %, γ is in a range of about 38 atomic % to about 50 atomic %, and η is in a range of about 0.1 atomic % to about 6 atomic %.

Cheng discloses
a Ge.sub.αAs.sub.βSe.sub.γIn.sub.η material, where α is in a range of about 13 atomic % to about 23 atomic %, β is in a range of about 25 atomic % to about 35 atomic %, γ is in a range of about 38 atomic % to about 50 atomic %, and η is in a range of about 0.1 atomic % to about 6 atomic % (see Cheng Para [0030] and Claim 1).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Wu and Chien, may have a particular phase change composition, as disclosed by Cheng. The inventions are well known variants of selectors for phase change memories, and the combination of known inventions which produces predictable results is obvious, and not patentable. Further evidence to the obviousness of their combination is Cheng’s attempt to improve material stability (see Cheng Para [0006]).

As to claim 4, Wu, Chien, and Cheng disclose the semiconductor device of claim 1, wherein 
the threshold switching material is a Ge.sub.αAs.sub.βSe.sub.γSi.sub.ηIn.sub.δ material (see Cheng Para [0030] and Claim 1; Examiner takes notice that germanium + silicon constituents to compositions is well known in the art, as evidenced by figure 1 of NPL H. Y. Cheng, et al. An Ultra High Endurance and Thermally Stable Selector based on TeAsGeSiSe Chalcogenides Compatible with BEOL IC Integration for Cross-Point PCM, 2017 IEEE International Electron Devices Meeting  (IEDM), 2017, pp. 2.2.1-2.2.4), where α is in a range of about 13 atomic % to about 23 atomic %, β is in a range of about 25 atomic % to about 35 atomic %, γ is in a range of about 38 atomic % to about 50 atomic %, η is in a range of about 0.1 atomic % to about 8 atomic %, and δ is in a range of about 0.1 atomic % to about 6 atomic % (see Cheng Para [0030] and Claim 1).

As to claim 16, Wu, Chien, and Cheng disclose the semiconductor device of claim 13, wherein 
the threshold switching material is a Ge.sub.αAs.sub.βSe.sub.γIn.sub.η material, where α is in a range of about 13 atomic % to about 23 atomic %, β is in a range of about 25 atomic % to about 35 atomic %, γ is in a range of about 38 atomic % to about 50 atomic %, and η is in a range of about 0.1 atomic % to about 6 atomic % (see Cheng Para [0030] and Claim 1).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, US 20190148456 A1 and Chien, US 20210249600 A1, in view of Sei, US 20190252609 A1.

As to claim 5, Wu and Chien disclose the semiconductor device of claim 1, wherein 
semiconductor device of claim 1, wherein the threshold switching material is a Ge.sub.αAs.sub.βSe.sub.γTe.sub.δSi.sub.η material.

Wu and Chien does not appear to explicitly disclose 
a Ge.sub.αAs.sub.βSe.sub.γGa.sub.η material, where α is in a range of about 13 atomic % to about 23 atomic %, β is in a range of about 25 atomic % to about 35 atomic %, γ is in a range of about 38 atomic % to about 50 atomic %, and η is in a range of about 0.1 atomic % to about 6 atomic %.

Sei discloses 
a Ge.sub.αAs.sub.βSe.sub.γGa.sub.η material, where α is in a range of about 13 atomic % to about 23 atomic %, β is in a range of about 25 atomic % to about 35 atomic %, γ is in a range of about 38 atomic % to about 50 atomic %, and η is in a range of about 0.1 atomic % to about 6 atomic % (see Sei Paras [0103] and [0104]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Wu and Chien, may have a particular phase change composition, as disclosed by Sei. The inventions are well known variants of selectors for phase change memories, and the combination of known inventions which produces predictable results is obvious, and not patentable. Further evidence to the obviousness of their combination is Sei’s attempt to improve the stability threshold voltages (see Sei Para [0010]).

As to claim 6, Wu, Chien, and Sei disclose the semiconductor device of claim 1, wherein 
the threshold switching material is a Ge.sub.αAs.sub.βSe.sub.γGa.sub.ηIn.sub.δ material, where α is in a range of about 13 atomic % to about 23 atomic %, β is in a range of about 25 atomic % to about 35 atomic %, γ is in a range of about 38 atomic % to about 50 atomic %, η is in a range of about 0.1 atomic % to about 6 atomic %, and δ is in a range of about 0.1 atomic % to about 6 atomic % (see Sei Paras [0099], [0103], and [0104]).

Allowable Subject Matter
Claim(s) 15 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claims 15 and 17):
the metal material is tungsten (W), and a content of the metal material included in the selector material pattern is greater than 0 atomic % and less than about 2 atomic %.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee, US 20200058871 A1 discloses a selector material pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 08/11/2022